Citation Nr: 9905206	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  97-08 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine at L4-5 and L5-S1, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for status post C4-5 
fusion with cervical stenosis and degenerative joint disease, 
currently evaluated as 20 percent disabling.  

3.  Entitlement to a total disability evaluation based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1989 to March 
1995.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO) which granted service connection for: 
degenerative disc disease of the lumbar spine at L4-5 and L5-
S1, evaluated as 20 percent disabling; status post C4-5 
fusion with cervical stenosis and degenerative joint disease, 
evaluated as 10 percent disabling; and hypertension and 
tinnitus, each evaluated as noncompensably disabling.  

In August 1997, following additional development, the RO 
increased the rating for status post C4-5 fusion with 
cervical stenosis and degenerative joint disease to 20 
percent.  The RO also increased the ratings for hypertension 
and tinnitus to 10 percent each.  

In a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 
(1993).  Nevertheless, a veteran may limit his claim to the 
issue of entitlement to a particular rating which is less 
than the maximum disability rating allowed where he clearly 
intends to do so.  Id.  

In the present case, there is nothing in the record showing 
that the veteran was only seeking a 20 percent rating for his 
service-connected status post C4-5 fusion with cervical 
stenosis and degenerative joint disease.  Moreover, there is 
no written withdrawal of this issue from the veteran's 
appeal.  See 38 C.F.R. § 20.204.  Consequently, the issue of 
an increased evaluation remains in appellate status. 





The Board notes, however, that the veteran clearly intended 
to limit the issue on appeal to a 10 percent rating for his 
service-connected hypertension.  See December 1996 Notice of 
Disagreement.  Accordingly, as this issue has been resolved 
in the veteran's favor, it is no longer before the Board for 
consideration.  

In addition, the Board notes that the 10 percent rating 
assigned for tinnitus represents the maximum schedular 
evaluation available for the condition.  See 38 C.F.R. 
§ 4.87a, Diagnostic Code 6260.  As the veteran is in receipt 
of the maximum schedular rating, this claim is no longer in 
controversy.  AB at 38. 

A review of the record reveals that the veteran's original 
appeal included the issue of entitlement to service 
connection for bilateral hearing loss.  During the pendency 
of the appeal, the RO granted service connection for 
bilateral hearing loss, evaluated as noncompensably 
disabling.  The veteran was notified and did not file a 
notice of disagreement.  Therefore, the issue of any higher 
evaluation for this disorder is not presently in appellate 
status.  See Grantham v. Brown, 114 F.3d 1156 (1997).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Service connection has been granted for status post fusion at 
C4-5 with cervical stenosis and degenerative joint disease, 
evaluated as 20 percent disabling; degenerative disc disease 
of the lumbar spine at L4-5 and L5-S1, evaluated as 20 
percent disabling; tinnitus, evaluated as 10 percent 
disabling; hypertension, evaluated as 10 percent disabling; 
and bilateral hearing loss, evaluated as noncompensable.  The 
combined schedular evaluation is 50 percent.

Both the veteran's cervical and lumbar spine disabilities are 
rated under diagnostic code 5293 of the VA Schedule for 
Rating Disabilities.  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).  
Johnson v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Therefore, consideration of an 
increased evaluation based on functional loss due to pain on 
flare-ups with limitation of motion of the lumbar spine is 
proper.  The VA General Counsel in a precedent opinion has 
held that Diagnostic Code 5293, intervertebral disc syndrome, 
involves loss of range of motion and that consideration of 
38 C.F.R. §§ 4.40, 4.45, 4.59 is warranted.  VAOPGCPREC 37-97 
(O.G.C. Prec. 37-97).

In the instant case, while the April 1997 VA orthopedic 
examination of the cervical and lumbar spine was essentially 
thorough, it did not adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups", 
etc..  In other words, the criteria under 38 C.F.R. §§ 4.40, 
4.45, 4.59 were not, in the Board's opinion, adequately 
addressed.  A contemporaneous comprehensive examination 
addressing more fully these criteria would materially assist 
in the adjudication of the claimant's appeal.

Also, the veteran's claim of entitlement to a total 
disability rating for compensation purposes on the basis of 
individual unemployability does not include an opinion by a 
VA examiner as to impact of the veteran's service-connected 
disabilities on his ability to work.  Friscia v. Brown, 7 
Vet. App. 294 (1995).

It is not clear from the record whether the veteran is in 
receipt of disability benefits from the Social Security 
Administration (SSA).  His VA Vocational and Rehabilitation 
file has not been associated with the claims folder.

VA has the duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
United States Court of Veterans Appeals has held that the 
duty to assist the veteran includes obtaining medical records 
and medical examinations where indicated by the facts and 
circumstances of an individual case.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claims under 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1998), the Board is deferring adjudication of the issues 
prepared and certified for appellate review pending a remand 
of the case to the RO for further development as follows:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his cervical and lumbar 
spine disabilities since May 1997.  After 
securing any necessary authorization or 
medical releases, the RO should request 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  If it is determined that the veteran 
is in receipt of disability benefits from 
the SSA, the RO should obtain from that 
agency the records pertinent to the 
veteran's claim as well as the medical 
records relied upon concerning that 
claim.  

If records pertaining to such claim and 
medical evidence utilized in processing 
such claim are not available, that fact 
should be entered in the claims file.

3.  The RO should request and associate 
with the claims file the veteran's VA 
Vocational and Rehabilitation file.

4.  The RO should schedule the veteran 
for comprehensive VA orthopedic and 
neurological examinations by appropriate 
specialists to determine the current 
nature and extent of severity of cervical 
and lumbar spine disabilities.  Any 
further indicated special studies should 
be conducted.  The claims file, copies of 
the criteria under 38 C.F.R. §§ 4.40, 
4.45, 4.59, and separate copies of this 
remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  The report should set 
forth all objective findings regarding 
the disabilities, including complete 
range of motion measurements.  

The examiners should directly address the 
criteria of 38 C.F.R. §§ 4.40, 4.45, 4.59 
and include comment on the existence of 
any functional loss due to pain, or 
weakened movement, excess fatigability, 
incoordination, or pain on movement.  The 
examiners must be requested to express an 
opinion as to the impact of the service-
connected disabilities on the veteran's 
ability to perform substantially gainful 
employment, and whether the service-
connected disabilities have rendered him 
unemployable for VA compensation 
purposes.  Any opinions expressed must be 
accompanied by a complete rationale.

5.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate, in light of the additional 
evidence, the issues of increased ratings 
for the cervical and lumbar spine 
disabilities, and a total disability 
rating for compensation purposes on the 
basis of individual unemployability.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he in notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 7 -


